Case: 14-50356      Document: 00512841186         Page: 1    Date Filed: 11/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                    No. 14-50356                         November 18, 2014
                                  Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
SYLVIA GONZALES, Individually and as Personal Representative of the
Estate of Adrian Rodriguez, Deceased,

              Plaintiff - Appellant

v.

BEXAR COUNTY, TEXAS; CESARIO NUNEZ; CHRISTOPHER WALSH,

              Defendants - Appellees


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:13-CV-539


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       The judgment of the district court is affirmed for the reasons given by
that court. Understandably, plaintiff faults defendants who were trained in
the CPR procedure for not attempting to make the effort to improve Mr.
Rodriguez’ breathing when they reached him, but under the circumstances and
this record, we cannot say they were consciously indifferent.
       AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.